Citation Nr: 1136179	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO.

The Board remanded the case to the RO in May 2010 for further development of the record.


FINDING OF FACT

The Veteran is shown as likely as not to be precluded from securing and following substantially gainful employment consistent with his educational and occupational background by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability by reason of service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VA's duties to notify and assist is required at this time.

A total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the service-connected disabilities include bilateral hearing loss (rated as 90 percent disabling) and bilateral tinnitus (rated as 10 percent disabling).  See 38 C.F.R. §§ 4.16(a), 4.25.  This evaluation meets the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a), and the question thus becomes whether these disabilities, in and of themselves, preclude the Veteran from securing and following a substantially gainful occupation.

In this regard, the Board has considered the Veteran's educational and employment background.  The October 2005 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) indicates that the Veteran only completed high school.  The Veteran also stated on the form that he had no other education or training.  He reported that he had last worked full-time in January 2003 as an aircraft scheduler.  He also noted that he was hospitalized for his ear disability within 12 months prior to his application for a TIDU rating.

A July 2004 VA treatment record noted that the Veteran had a "significant communication disorder" due to hearing loss and would benefit from replacement hearing aids and audiologic management of the hearing loss.

An April 2005 medical treatment record from Dr. P. S. noted that the Veteran had a revision left mastoidectomy in February 2005 and that the left hearing loss was further diminished since surgery.  He recommended hearing amplification.

A September 2005 VA examination noted that the pure tone audiometric test results revealed a severe to profound mixed hearing loss.  The VA examiner noted that it difficult to determine the degree of decrease in hearing that was due to the cholesteatomas condition versus the progressive hearing loss.  

In his December 2005 Notice of Disagreement, the Veteran stated that he was precluded for gainful employment because of his ability to communicate.  He stated that he could only slightly hear out of his right ear, but not enough to conduct business with anyone.  He further stated that his hearing had become worse after he retired.

The Veteran underwent another VA examination in July 2010.  The VA examiner noted that the Veteran was followed by an ear, nose, throat doctor (ENT) for middle ear issues.  He diagnosed the Veteran with a mixed severe to profound hearing loss for the right ear.  His left ear had a moderate to profound hearing loss.  He noted that the Veteran was retired and not retired or dismissed due to the hearing loss.  He stated that increased amount of loss over the years appeared to be primarily due to cholesteatomas and subsequent surgeries.  He added that the Veteran functioned well without hearing aids.  He concluded that the Veteran could be employed if that was what he desired, although the hearing loss would be a hindrance in some occupations.  

In a May 2010 statement, the Veteran's wife stated that his hearing had decreased and that most words had to be repeated.  He seemed to understand spoken words better if he was face to face with that person.  She further stated that his hearing loss made it difficult for him to function in social situations.

A March 2011 statement from Dr. P. S. noted that the Veteran had chronic adhesive ear disease with bilateral cholesteatoma.  He was treated intermittently for flare-ups of infection, drainage and ear pain.  He also had significant hearing loss.

The medical examiners did not dissociate the degree of Veteran's hearing loss caused by his service-connected hearing loss, as oppose to his middle ear disorder.  

Under these circumstances, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

Although the March 2011 VA examiner concluded that the Veteran could be employed if that was what he desired, the hearing loss would be a hindrance in some occupations.  

The VA examiner, in providing this opinion, did not address the Veteran's level of education or special training, or his previous work experience.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Therefore, the Board finds that this opinion is of limited probative value in that it does not identify employment that the Veteran could perform given his level of impairment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-304 (2008).

The evidence of record reflects that the Veteran experiences profound hearing difficulty in most listening situations, which clearly would impact his ability significantly in all employment settings, other than the most protected or sheltered.  

On this record, given the current severity of the service-connected hearing disabilities and the Veteran's educational and occupational background, the Board finds that the Veteran is likely prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.

Accordingly, in resolving all reasonable doubt in the Veteran's favor, a TDIU rating is warranted.  38 U.S.C.A. § 5107(b).


ORDER

A total disability rating based on individual unemployability by reason of service-connected disability is granted, subject to the provisions governing the award of monetary benefits. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


